DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges the reply filed on 5/06/2022 in which no claims been amended. Claims 4, 7-9 and 17-18 have been cancelled. Currently claims 1-3, 5, 6 and 10-16 are pending for examination in this application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6 and 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunson (US 5,322,061 A) in view of Mleziva et al. (US 2004/0121690 A1)
Regarding claim 1, Brunson discloses: A disposable facemask (abstract), comprising:
a filter body (14) having an opening sized to cover a nose and a mouth of a wearer (see figure 1), the filter body comprising an upper portion (20) and a lower portion (22),
each of the upper and the lower portions comprising an outer mask layer (30), an inner mask layer (32), and one or more intermediate layers (34, 150) disposed between the outer mask layer (30) and the inner mask layer (32) (col. 7, lines 17-23), the outer mask layer (30), the inner mask layer, and the one or more intermediate layers (34, 150) of each of the upper and the lower portions being bonded together via thermal or ultrasonic bonding at bond locations along three sides of the facemask to define a duckbill-style facemask (col. 4, lines 42-46), wherein the bond locations comprise additional layers (additional layers due to binders 36 and 40 at upper left and upper right corners of mask as shown in figure 2) than remaining portions of the mask body (see figures 3 and 4), wherein the additional layers comprise folded-over edge binders (36, 40) constructed from a spun-laced polyester, thermally bonded bicomponent materials, or polypropylene or polyethylene non porous plastic films (col. 7, lines 57-61)
wherein the one or more intermediate layers (34, 150) are constructed of a nonwoven web layer (meltblown; col. 7, lines 19-22; col. 9, lines 16-22).
Brunson does not explicitly disclose the nonwoven web layer comprises thermoplastic filaments formed from a random copolymer or the random copolymer blended with a homopolymer, the random copolymer having a low peak melting point within a temperature range between 137 and 153 degrees Celsius so as to decrease a dwell time of the bond locations containing the additional layers as compared to a dwell time of a facemasks constructed of material layers having random copolymers with a peak melting point outside of the temperature range.
Mleziva teaches a non-woven web (facing layer) that is meltblown [0046] made from thermoplastic filiments [0008] wherein the thermoplastic filaments are formed from a random copolymer [0043], or the random copolymer blended with a homopolymer [0043], the random copolymer having a low peak melting point between about 137 and about 153 degrees Celsius [0008] [0043] so as to decrease a dwell time of the bond locations containing the additional layers as compared to a dwell time of facemasks constructed of material layers having random copolymers with a peak melting point outside of the temperature range. It is the examiner’s position that since the composition of the random copolymer is the same and the low peak melting point is within the claimed range and therefore the function of a decrease in a dwell time at bond locations as compared to a dwell time of facemasks constructed of material layers having random copolymers with a peak melting point outside of the temperature range is inherent. As set forth in MPEP 2114 if the examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). The examiner has explained their position as set forth above.  Further, "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of Brunson’s intermediate layer with Mleziva’s non-woven web, wherein the polymer is a random copolymer, the random copolymer having a peak melting point between about 137 and about 153 degrees Celsius so as to decrease the dwell time of the bond locations at the additional layers as taught by Mleziva in order to achieve desired properties for the mask. The examiner notes that there is no criticality to the specific material as applicant discloses a plethora of compositions (see page 9, lines 23-34). The examiner also notes that applicant admits that this material was chosen for its suitability (page 9, lines 18-20) and states that the material is not meant to be limiting (page 13, lines 24-26). Further, Mleziva explicitly states that this material can be used in masks [0064]. It has also been held that the selection of a known material based on its suitability for its intended use is obvious. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). See also Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). The examiner also notes that Brunson discloses bonding via ultrasonic sealing (col. 4, lines 42-46) and Mleziva states the random copolymer composition is suitable for ultrasonic bonding [0013].

Regarding claims 2-3, Brunson as modified discloses the facemask of claim 1. Brunson as modified by Mleziva discloses wherein an intermediate layer (34, 150 of Brunson) comprises the nonwoven web layer including thermoplastic filaments formed from the random copolymer, or the random copolymer blended with the homopolymer (as set forth in the rejection of claim 1 above).
Brunson as modified does not explicitly state wherein each intermediate layer (and thus at least 2 of the plurality of intermediate layers) comprises the same material and thus comprises the nonwoven web layer including thermoplastic filaments formed from the random copolymer, or the random copolymer blended with the homopolymer.
However, Brunson discloses 150 may be comprised of a material similar to 34 (col. 9, lines 21-22). 
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Brunson, wherein both 34 and 150 of Brunson comprise the claimed material, for the purpose of providing desired filtration for the mask.

Regarding claim 5, Brunson as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above. Mleziva further discloses where the random copolymer comprises an ethylene-propylene copolymer, with from about 0.5 percent to about 10 percent, by weight, ethylene, and from about 99.5 to about 90 percent, by weight, propylene [0044].

Regarding claim 6, Brunson as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above. Mleziva further discloses where the random copolymer comprises an butylene-propylene copolymer, with from about 0.5 percent to about 20 percent, by weight, butylene, and from about 99.5 to about 80 percent, by weight, propylene [0044].

Regarding claim 10, Brunson as modified further discloses wherein the nonwoven web intermediate layer comprises a nonwoven selected from the group consisting of a web of spunbonded fibers, a web of meltblown fibers (meltblown; col. 7, lines 19-22; col. 9, lines 16-22), a bonded carded web of fibers, a multi-layer material including at least one of the webs of spunbonded fibers,5 meltblown fibers, and a bonded carded web of fibers.  The examiner also notes Mleziva discloses the claimed non-wovens [0046].

Regarding claims 11-14, Brunson as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above. Mleziva further discloses wherein the thermoplastic filaments comprise a blend of the random copolymer and the homopolymer [0043] [0045], wherein the thermoplastic filaments comprise between about 10%-90% by weight random copolymer [0045], about 20%-80% by weight random copolymer [0045], about 24%-40% by weight random copolymer [0045].

Regarding claim 15, Brunson as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above. Brunson as modified further discloses wherein a non-woven web has a bond area of between about 15% and about 34% (Mleziva: [0048]).

Regarding claim 16, Brunson as modified further discloses wherein the nonwoven web intermediate layer has a basis weight of less than about 20 grams per square meter ([0008] of Mleziva).

Response to Arguments
Applicant's arguments filed 5/06/2022 have been fully considered but they are not persuasive. Applicant’s representative states that the cited reference fail to disclose wherein the one or more intermediate layers are constructed of a nonwoven web layer comprising thermoplastic filaments formed from a random copolymer the random copolymer blended with a homopolymer, the random copolymer having a low peak melting point within a temperature range between 137 and 153 degrees Celsius so as to decrease a dwell time of the bond locations containing the additional layers as compared to a dwell time of a facemask constructed of material layers having random copolymers with a peak melting point outside of the temperature range as claimed. The examiner respectfully disagrees. This limitation is met by the combination of Brunson and Mleziva. Brunson discloses wherein the one or more intermediate layers (34, 150) are constructed of a nonwoven web layer (meltblown; col. 7, lines 19-22: col. 9, lines 16-22). Brunson does not explicitly disclose the nonwoven web layer comprises thermoplastic filaments formed from a random copolymer or the random copolymer blended with a homopolymer, the random copolymer having a low peak meting point within a temperature range between 137 and 153 degrees Celsius so as to increase a dwell time of the band locations containing the additional layers as compared to a dwell time of a facemasks constructed of material layers having random copolymers with a peak melting paint outside of the temperature range. That is, Brunson discloses intermediate layers that are non-woven web layers. Mleziva is relied on to teach the material of the non-woven layer (see page 4 of Non-Final Rejection mailed 2/14/2022). Contrary to applicant’s representative assertion that there has been no justification for why it would be obvious to utilize Mleziva’s material, the examiner has provided several (see bottom of page 5-6). 
Applicant’s representative states that Brunson’s intermediate layer 34 is explicitly disclosed as a filtration layer, but Mleziva does not disclose the layer being capable of filtering. The examiner notes that Brunson’s intermediate layer 34 is disclosed as being made from a plethora of materials (see col. 7, lines 20-23). The examiner is modifying the material of Brunson’s intermediate layer. Applicant has not provided any evidence that this combination would somehow not result in filtration. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA MURPHY/Primary Examiner, Art Unit 3785